Case 9:19-cv-81160-RS Document 934-1 Entered on FLSD Docket 05/21/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:19-cv-81160-RS




    APPLE INC.,

                                 Plaintiff,

              v.

    CORELLIUM, LLC,

                               Defendant.


        DECLARATION OF ELANA NIGHTINGALE DAWSON IN SUPPORT OF
     PLAINTIFF APPLE INC.’S OPPOSITION TO DEFENDANT CORELLIUM, LLC’S
         MOTION FOR PROTECTIVE ORDER OBJECTING TO GABE ZELDIN

             1.    My name is Elana Nightingale Dawson. I am over the age of 18. I have personal
   knowledge of the following facts, either directly or through those working at my direction and
   under my supervision, which are true and correct. If called as a witness, I could competently testify
   to these statements.
             2.    I am an attorney at Latham & Watkins LLP and counsel for Apple Inc. in this
   matter.
             3.    I am familiar with the document productions Corellium has made in connection
   with this case. Corellium has designated almost all the documents it produced in this case as either
   “confidential” or “confidential – attorneys’ eyes only” under the Protective Order that governs this
   case.
             4.    I am familiar with Apple’s and Corellium’s exhibit lists for the upcoming trial in
   this matter. Ninety-nine percent of the Corellium-produced trial exhibits on the parties’ exhibit
   lists have been designated by Corellium as “confidential” or “confidential – attorneys’ eyes only.”
             5.    In January 2020, as contemplated by the Protective Order at docket number 50,
   Apple gave notice to Corellium that it intended to disclose discovery material Corellium
   designated confidential to Apple in-house attorney Jesse Koehler. Corellium did not object to such


                                                    1
Case 9:19-cv-81160-RS Document 934-1 Entered on FLSD Docket 05/21/2021 Page 2 of 2




   disclosure to Mr. Koehler. Until April 2021, Mr. Koehler was the only Apple representative
   disclosed to Corellium for purposes of the review of Corellium confidential information.
          6.      In February 2020, Corellium gave notice to Apple that it intended to disclose
   discovery material Apple designated confidential to Corellium CEO Amanda Gorton and
   Corellium Chief Architect Stanislaw Skowronek. Apple did not object to disclosure to Ms. Gorton
   or Mr. Skowronek.
          7.      On April 6, 2021, Apple gave notice to Corellium that it intended to disclose
   discovery material Corellium designated confidential to Apple in-house counsel Gabe Zeldin. On
   April 22, 2021, Apple provided Corellium with the executed agreement in which Mr. Zeldin agreed
   to be bound by the terms of the Protective Order. Corellium did not respond to Apple’s notice
   regarding Mr. Zeldin until May 3, 2021.
          8.      On May 3, 2021, Corellium objected to the continued disclosure of confidential
   materials to Mr. Zeldin. On May 6, 2020, I conferred via telephone with Corellium counsel Justin
   Levine regarding Corellium’s objection. Mr. Levine did not identify any specific concerns about
   Mr. Zeldin accessing Corellium confidential information. Instead, he said the basis for his
   objection was that, given Apple’s outside counsel, Apple already had enough lawyers with access
   to Corellium’s confidential discovery materials in this matter.
          9.      I declare under penalty of perjury that the foregoing is true and correct.




   Executed on May 21, 2021
   in Silver Spring, MD                                 Elana Nightingale Dawson




                                                    2
